       Case 1:18-cv-08458-VSB-OTW Document 33 Filed 09/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                          9/23/2020
PABLO RAMIREZ CASTILLO,                                   :
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :    18-cv-8458 (VSB) (OTW)
                                                          :
BARKING DOG NYC LLC, et al.,                              :             ORDER
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        On September 17, 2018, Plaintiff Pablo Ramirez Castillo commenced this action by filing

a complaint (the “Complaint”) against Defendants pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq., and New York Labor Law (“NYLL”), N.Y. Lab. Law §

650 et seq., seeking damages for violations of the minimum wage and overtime provisions of the

FLSA and NYLL and for violations of notice, recordkeeping, and wage statement provisions of

the NYLL; as well as reimbursement for expenses relating to the tools of his trade. (Doc. 1.)

        A copy of the Complaint was served on Defendants Barking Dog NYC LLC (“Barking

Dog”) on September 19, 2018, (Doc. 8), and on Defendant Sokol Kacl (“Kacl”) on September

27, 2018, (Doc. 9). Defendants did not answer or respond to the Complaint, or otherwise appear

in this action. Plaintiff applied for and received a Clerk’s Certificate of Default as to both

Barking Dog and Kacl. (See Docs. 10–14). Plaintiff then filed a proposed order to show cause

for a default judgment, (Doc. 21), along with a declaration and exhibits, statement of damages,

and proposed default judgment, (Docs. 22–24.) I issued the Order to Show Cause on June 7,

2019, directing Defendants to appear on July 12, 2019 to show cause why a default judgment

should not be entered against them. (Doc. 25.)
      Case 1:18-cv-08458-VSB-OTW Document 33 Filed 09/23/20 Page 2 of 3




       Defendants failed to appear at the July 12, 2019, and I issued an order entering default

against them. (Doc. 27.) I also referred the action to Magistrate Judge Ona T. Wang for an

inquest as to damages and attorneys’ fees. (Doc. 28.) On January 8, 2020, Magistrate Judge

Wang issued her Report and Recommendation, recommending that Defendants be held jointly

and severally liable to Plaintiff for $36,196 in damages; $2,677.67 in pre-judgment interest plus

an additional $3.23 per day from August 17, 2019 to the date of judgment, to be calculated by

the Clerk of Court; $3,140 in attorney’s fees and costs; and post-judgment interest at the

statutory rate pursuant to 28 U.S.C. § 1961. (Doc. 32, at 15.) Neither Plaintiff or Defendants

filed an objection to the Report and Recommendation.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Santana v. Comm’r of Soc. Sec., No. 17-CV-2648 (VSB)

(BCM), 2019 WL 2326214, at *1 (S.D.N.Y. May 30, 2019); Marte v. Berryhill, No. 17-CV-3567

(VSB) (JLC), 2018 WL 5255170, at *1 (S.D.N.Y. Oct. 22, 2018); Lewis v. Zon, 573 F. Supp. 2d

804, 811 (S.D.N.Y. 2008); Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       Here, although the Report and Recommendation explicitly provided that “[t]he parties




                                                 2
      Case 1:18-cv-08458-VSB-OTW Document 33 Filed 09/23/20 Page 3 of 3




shall have fourteen (14) days (including weekends and holidays) from service of this Report to

file written objections,” (Doc. 32, at 16), neither party filed an objection. I therefore reviewed

Magistrate Judge Wang’s thorough and well-reasoned Report and Recommendation for clear

error and, after careful review, found none.

       Accordingly, I ADOPT the Report and Recommendation in its entirety. Defendants shall

be held jointly and severally liable to Plaintiff for $36,196 in damages; $2,677.67 in pre-

judgment interest plus an additional $3.23 per day from August 17, 2019 to the date of judgment,

to be calculated bv the Clerk of Court; $3,140 in attorney’s fees and costs; and post-judgment

interest at the statutory rate pursuant to 28 U.S.C. § 1961.

       The Clerk’s Office is respectfully directed to terminate any open motions, to enter

judgment in accordance with this Order, and to close this case.

SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                                      ______________________
                                                      Vernon S. Broderick
                                                      United States District Judge




                                                  3
